FILED
                           NOT FOR PUBLICATION
                                                                             JAN 11 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BITA TRADING, INC.,                              No.   15-55371

              Plaintiff-Appellant,               D.C. No.
                                                 3:13-cv-01548-JM-WVG
 v.

NATIONWIDE MUTUAL INSURANCE                      MEMORANDUM*
COMPANY and ALLIED INSURANCE,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                          Submitted December 9, 2016**
                              Pasadena, California

Before: CALLAHAN, BEA, and IKUTA, Circuit Judges.

      Bita Trading, Inc. (“Bita”) appeals the district court’s grant of summary

judgment for Nationwide Mutual Insurance Company (“Nationwide”). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The only named insured on the policy Nationwide issued to Sorrento Mesa

Hand Car Wash & Spa, Inc. (“Sorrento”) was Sorrento. Pursuant to the liability

form’s provisions for automatic additional insureds, however, Nationwide issued

the Change of Declarations Endorsement recognizing Bita as an “additional

insured” under the Sorrento Policy. This Change of Declarations Endorsement

contains the phrase “added form number PBAI02," making clear that Bita was

added as an “additional insured” on the basis of that form. Form PBAI02, the

“Acknowledgment of Additional Insured Status Managers or Lessors of Leased

Premises” form (the “Acknowledgment”), expressly restricts Bita’s coverage as an

additional insured to “[l]iability [c]overage.” Because the Change of Declarations

Endorsement received by Bita explicitly referenced form PBAI02 (the

Acknowledgment), which expressly limited Bita’s coverage as an automatic

additional insured to only third-party liability coverage, the policy issued to

Sorrento did not provide first-party property damage coverage to Bita.

      The policy, Acknowledgment, and Change of Declarations Endorsement are

not ambiguous, but rather make clear that the policy issued to Sorrento extended

coverage to Bita as an automatic additional insured only for liability, not property

damage. “If contractual language is clear and explicit, it governs.” Bank of the W.

v. Superior Court, 2 Cal. 4th 1254, 1264 (1992); see also Cal. Civ. Code § 1638


                                           2
(“The language of a contract is to govern its interpretation, if the language is clear

and explicit, and does not involve an absurdity.”). As such, there is no need to turn

to Bita’s reasonable expectations in analyzing the scope of coverage.

      AFFIRMED.




                                           3